Citation Nr: 1108283	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to an effective date earlier than October 14, 2007, for the award of a total disability rating based upon individual unemployability (TDIU).   



REPRESENTATION

Appellant represented by:	Paul J. Streetman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision dated in June 2008 issued by a Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran's claim for a TDIU, effective October 14, 2007.  The Veteran disagrees with the effective date assigned for a TDIU and has perfected an appeal as to that issue.  The Veteran testified before the Board in June 2010.  

The Board observes that in the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) dated in May 2009, he appears to raises the issue of entitlement to an effective date earlier than June 22, 2001, for the award of service connection for PTSD.  The Board notes that the effective date for the grant of service connection for PTSD was assigned by a September 2007 rating decision, which is now final since the Veteran did not appeal the effective date assigned by that rating decision.  As such, a claim for an effective date prior to June 22, 2001 must be characterized as whether new and material evidence has been submitted or whether there was clear and unmistakable error in the September 2007 rating decision that assigned June 22, 2001 as the effective date for service connection for PTSD.  However, this matter is not before the Board because it has not been prepared for appellate review.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for clarification and appropriate action.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that additional development is needed prior to further disposition of the claims.  

In a September 2007 rating decision, the Veteran was awarded service connection for PTSD and assigned a 70 percent disability rating, effective June 22, 2001.  The Veteran subsequently filed a claim for increased rating for his PTSD in November 2008, which the RO denied in a July 2009 rating decision.  At his June 2010 BVA hearing, the Veteran stated that he disagreed with the denial of an increased rating for PTSD.  The Veteran's testimony indicating his intention to disagree with the denial of this issue, once transcribed as a part of the record of his hearing, has been accepted as his timely Notice of Disagreement with respect to his claim for an increased rating for PTSD.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the record reflects that the RO has not issued the requisite Statement of the Case with respect to this issue pursuant to 38 C.F.R. § 20.200, and therefore, the Board must remand this issue for proper issuance of a Statement of the Case, and to provide the Veteran an opportunity to perfect an appeal of the issue thereafter by filing a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

With respect to the Veteran's claim for an effective date earlier than October 14, 2007, for the award of a TDIU, the Board finds that this claim is intertwined with his claim for an increased rating for PTSD.  The granting of a higher 100 percent rating for PTSD could possibly render moot the issue of an effective date earlier than October 14, 2007, for the award of a TDIU.  Therefore, the Board will defer consideration of the issue an effective date earlier than October 14, 2007, for the award of a total disability rating based upon individual unemployability.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO, and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

The RO/AMC should furnish the Veteran a Statement of the Case on the request for an increased rating for his PTSD.  The Veteran should be clearly advised of the need to file a Substantive Appeal within 60 days of the date of the Statement of the Case if he wishes to complete an appeal for this matter.   

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




